Citation Nr: 1542346	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, the claim of entitlement to service connection for bilateral hearing loss was denied by the RO in an August 2013 rating decision.  This appeal ensued when the Veteran submitted a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in December 2013, a substantive appeal (VA Form 9) was submitted that same month, and a supplemental statement of the case (SSOC) was issued in September 2014.  

During the pendency of the above summarized claim, the Veteran filed a claim for service connection for tinnitus in January 2014.  The claim was denied by the RO in a September 2014 rating decision.  The SOC as to this claim was issued in December 2014, and the substantive appeal (VA Form 9) was issued in January 2015.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the VA Medical Center in Wilkes-Barre, Pennsylvania.  The undersigned noted the only issue on appeal at that time (entitlement to service connection for bilateral hearing loss) and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and was not manifest within one year of the Veteran's separation from service.  

2.  Tinnitus is not attributable to service and was not manifest within one year of the Veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  
 
2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

A letter dated in August 2013 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  Additional letters were mailed in November 2013 and August 2014.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c) (2015).  

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) inservice incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bilateral hearing loss or tinnitus becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); see also Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015) (holding, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015)).  This presumption is rebuttable by affirmative evidence to the contrary.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Veteran contends he was exposed to hazardous noise while serving in tactical radio equipment repair during service.  There was radio traffic and electronic device noises, as well as hearing and cooling equipment which ran constantly.  There were turbine generators in the fields which made noise which he was exposed to on occasion.  He did not wear hearing protection.  (See hearing transcript pages 5-6.)  Post service, he worked from 1981 to 2010 at Tobyhanna Army Depot where he serviced power equipment.  He underwent yearly audiometric tests there and was ultimately placed in a hearing conservation program due to hearing impairment.  Hearing tr. at pages 10-12.  

On the Veteran's November 1973 entrance examination, no abnormalities of the ears were found and his hearing test did not depict hearing loss for VA purposes.  Audiometric testing results from July 1974, June 1976, and at time of separation in February 1977, also did not depict hearing loss for VA purposes.  

Post service audiograms are of record.  The earliest one is dated in November 1982.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
5
LEFT
20
15
20
10
5

Upon audiogram in March 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
35
LEFT
20
20
20
5
25

At the time of the 1984 audiogram, the examiner noted that the Veteran was seen at the request of "hearing conservation" for follow-up testing.  It was noted that he had a four year history of noise exposure in service and that "some" hearing protection was worn.  He had worked in construction (post service) for 2-3 years without hearing protection.  Protection was now used as often as possible.  The assessment was mild high frequency hearing loss in the right ear.  Hearing was within normal limited in the left ear.  

On audiological evaluation in July 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
30
LEFT
20
15
25
15
15

There are additional private audiograms conducted in 1993 and 1994, the results of which reflect right ear hearing loss per VA standards in September 1994.  Additional results do not reflect hearing loss per VA standards.  

Bilateral hearing loss (per VA standards) was met in both ears as of audiogram in October 2002.  On audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
45
45
LEFT
25
25
30
55
45

In statements dated in October 2009, October 2013, and January 2014, S.M.R., Au.D, reported that the Veteran had mild to moderately severe sensorineural hearing loss, bilaterally.  In the 2013 statement, she noted that this history included four years of military service and 29 years of working at Tobyhanna Army Depot.  His hearing throughout the past 33 years had declined steadily.  The configuration of the loss indicated that it was related to noise exposure in that initially he had a notch hearing loss at 3-4 KHz with recovery in the higher frequencies at 6-8 KHz.  She reiterated her 2013 opinion in an additional 2014 statement.  

When examined by VA in August 2013 and August 2014, bilateral hearing loss and tinnitus were noted.  The claims file was reviewed on both occasions.  The 2013 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  For rationale, she noted that her review of the numerous inservice audiometric test results, to include at service separation, showed hearing within normal limits.  His tinnitus was associated with his hearing loss and thus not of service origin.  

Apparently, additional audiogram examination was conducted as the Veteran filed a claim for tinnitus in January 2014.  When examined in August of that year, it was the VA examiner's opinion also that the Veteran's current bilateral hearing loss was less likely than not caused by inservice noise exposure.  For rationale, it was noted that there was no hearing loss noted at time of service separation and no significant threshold shift.  Again, it was noted that tinnitus was associated with the hearing loss.  

The Board finds the VA examination reports of August 2013 and 2014, in toto, to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their conclusion on a review of pertinent records and the Veteran's diagnostic reports.  The examiners reviewed and accepted the Veteran's reported history and symptoms in rendering their opinions, including the reports of inservice hazardous noise exposure.  Both physicians provided a rationale for the conclusions reached.  

By contrast, the 2009, 2013, and 2014, reports by S.M.R., Au.D, are of little probative value.  While reporting that the Veteran was exposed to noise during service and had a bilateral hearing loss that was noise-related, she did not adequately discuss the fact that his hearing was within normal limits during service and for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, a medical opinion may not be discounted solely because the examiner did not review the claims file but also that most of the probative value from medical opinions come from their reasoning.)  She also did not discuss that the Veteran was exposed to noise for many years after service in his job, although she does note that he worked there for 29 years.  

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions and those of his buddy are competent and credible. Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the lay statements against the medical evidence.  

The VA examiners in this case were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinion, used their expertise in reviewing the facts of this case and determined that the bilateral hearing loss and tinnitus were not related to service.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, supra.  In weighing the VA examiners' opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.  

The Board additionally notes that while chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document these disorders within one year of the Veteran's August 1977 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present conditions and in-service injury or disease, any contentions in this regard are not credible because hearing loss per VA standards is simply not demonstrated during service or for many years thereafter.  Accordingly, 38 C.F.R. § 3.303(b) (2015) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

Finally, while the VA examiners of record attributed the Veteran's tinnitus to his bilateral hearing loss, secondary service connection cannot be established because service connection has not been established for bilateral hearing loss.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


